—Order unanimously affirmed without costs. Memorandum: Respondent, who is Hindu, argues that the court erred in ordering that when his son visits him, respondent "shall comply with the ordinance of the Ukrainian Catholic Church in that the child shall attend Mass on Sundays and other Holy Days of Obligation which may occur during visitation.” We disagree. The order did not impermissibly interfere with respondent’s own religious practices (cf., Kadin v Kadin, 131 AD2d 437; see, Matter of Bentley v Bentley, 86 AD2d 926). He does not argue that the order was contrary to the best interest of the child, which is the applicable standard (see, Domestic Relations Law § 70; Eschbach v Eschbach, 56 NY2d 167; Friederwitzer v Friederwitzer, 55 NY2d 89, 95; Kadin v Kadin, supra, at 439). (Appeal from Order of Cayuga County Family Court, Corning, J.—Visitation.) Present—Doerr, J. P., Boomer, Green, Pine and Davis, JJ.